DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claim 1 is canceled by preliminary amendment. Claims 2-21 are present for examination.
Priority
	Acknowledgment is made for this application filed on 11/19/2021 and is a continuation of 16/238,698 filed on 01/03/219 and is in turn a continuation of 15/300,339 filed on 09/29/2016 and is now US 10,172,380 which is a 371 national stage application of PCT/US2015/023679 which claims priority from US provisional application 61/973,181 filed on 03/31/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/21, 12/16/21, 01/04/22, 02/23/22 and 05/04/222.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Catherine Gozzo on June 13/2022.

Cancel. Claims 15-18 20 and 21.

Conclusion: Claims 2-14 and 19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art teachings are by US 6100,057 or US 6,261827 and by Florian W Krainer (Optimizing cofactor availability for the production of recombinant heme peroxidase in Pichia pastoris), Microbial Cell Factories (2015) 14:4.  
	US 6100,057 or US 6,261827 teaches a methods of producing hemoproteins in filamentous fungi and to filamentous fungal cells capable of producing hemoproteins. They teach that the biosynthesis of heme from glycine and succinyl-CoA involves eight enzymatic steps catalyzed by 5-aminolevulinic acid synthase (EC 2.3.1.37), porphobilinogen synthase (EC 4.2.1.24), porphobilinogen deaminase (EC 4.3.1.8), uroporphyrinogen III synthase (EC 4.2.11.75), uroporphyrinogen III decarboxylase (EC 4.1.1.37), coproporphyrinogen III oxidase (EC 1.3.3.3), protoporphyrinogen IX oxidase (EC 1.3.3.4), and ferrochelatase (EC 4.99.1.1).  	First, US 6100,057 or US 6,261827 teach a methods of producing hemoproteins comprising (a) introducing into a filamentous fungal cell a nucleic acid encoding the hemoprotein where the filamentous fungal cell in which one or more of the eight enzymes are expressed in the filamentous fungal cell, the references do not teach producing the hemoprotein leghemoglobin or myoglobin in a Pichia pastoris yeast cell. Furthermore while US 6100,057 or US 6,261827 teach co-expression of HemeA and HemB in a filamentous fungus (see example 18, 20-21), they do not teach integrating all the eight enzymes comprising 5-aminolevulinic acid synthase (EC 2.3.1.37), porphobilinogen synthase (EC 4.2.1.24), porphobilinogen deaminase (EC 4.3.1.8), uroporphyrinogen III synthase (EC 4.2.11.75), uroporphyrinogen III decarboxylase (EC 4.1.1.37), coproporphyrinogen III oxidase (EC 1.3.3.3), protoporphyrinogen IX oxidase (EC 1.3.3.4), and ferrochelatase (EC 4.99.1.1) under the control of an AOXI promoter and the nucleic acid encoding a hemoprotein comprising hemoglobin or myoglobin into a Pichia pastoris strain (which is not a filamentous fungus). 
	Krainer teaches  co-overexpressing either of the eight HEM genes (Table 1) using the strong constitutive promoter PGAP in a Pichia pastoris strain recombinantly producing the heme protein HRP. The screenings revealed trends of co-overexpressed HEM1 and HEM3 to be potentially beneficial for the production of active HRP a hemoprotein (Figure 2). Surprisingly, there also seemed to be a negative trend upon co-overexpression of HEM4. They state, that HEM4 co-overexpression might have led to the accumulation of a cytotoxic intermediate, which increased intracellular stress and ultimately caused a disadvantageous production environment for HRP under the tested conditions. 
	Krainer et al do not teach integrating all the eight heme biosynthesis genes including a nucleic acid encoding HEM4 in Pichia pastoris where said Pichia pastoris further expresses a nucleic acid sequence encoding a recombinant hemoprotein selected from a leghemoglobin and myoglobin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	June 15, 2022